CARVER, J.
This case is between the same parties as the case of E. McIlhenny’s Sons vs. W. F. Couvillon et al., No. 5499 bn the docket of the Fourteenth Judicial District Court of Louisiana, Parish of Avoyelles, this day decided, and involves the same facts, except that the tax sale in this case covered property assessed to Armand instead of O. E. Dupuis, described as follows:
“A certain tract or parcel of land situated and being in the Second Ward, Parish of Avoyelles, Louisiana, containing 39 acres, more or less, being E% of 72 from Mcllhenny.”
The district judge sustained an exception of no cause of action as was done in the other case.
For the reasons given at length in that case, it is now decreed that the judgment *734•of.the district court be set aside, the plea of- no cause or right of action overruled, .the plea of prescription referred to the merits, and the case remanded to the lower court for further proceedings according to law.